Title: To George Washington from William Tudor, 23 August 1775
From: Tudor, William
To: Washington, George



May it please your Excellency
August 23d 1775

At the Time I had the Honour of your Excellency’s Appointing me to the Office of Judge Advocate to the army, my Unacquai[n]tedness with the Nature of the Department rendered me an incompetent Judge of it’s Duties. The Experience I have since had convinces me that I am engag’d in a Service, extensive, laborious & important. I must therefore beg, Sir, your Indulgence, while I mention some Particulars, which I presume will satisfy your Excellency that the Conclusion I may deduce from them is not unreasonable.
I have your Excellency’s Orders (through the Medium of the Adjt Genl) to attend every General Court Martial, both those of the Line, & each Brigade throughout the army; And to see that there is a fair Copy of the intire Proceedings in each Case, made out to be reported to the Commander in chief. The Number of Offences made cognizable by a General Court Martial only: the large Army here, & the Extent of the Camp (10 Miles at least) in each Quarter of which my Duty demands my Attendance, unitedly render my Station arduous & difficult. The Number of

Trials which have been reported your Excellency within six Weeks past, will I believe justify this Assertion.
It is not only expected that I give the proper Orders for procuring the Evidences, & putting all Matters in such a Train, that the Court may having Nothing else to do than to hear the Witnesses & form a Judgement but that I also analyse the Evidence & state the Questions that are involv’d in it for the Opinion of the Court—But I mean not to detain your Excellency by a tedious Detail. It is sufficient to acquaint you that I am oblig’d to act as Advocate, Register & Clerk—for a Stipend of 20 Dollars a month, without the least Assistance, or a single Perquisite of Office.
In the British army General Courts Martial sit only in capital Cases, or for the Trials of commissioned Officers. The Judge Advocate there is allow’d 10/ sterlg P. Day, besides drawing Pay as an Officer. This Duty is easy, because the strict Discipline maintain’d among regular Troops, make General Courts Martial but rare.
Almost every Day since my appointment, a general Court Martial has sit in one or other Part of the Camp. A Court at Roxbury adjourn’d for six Days successively, because my Duty would not permit me to leave Cambridge. This must frequently be the Case, while I am without an assistant.
I will no longer trespass on your Excellency’s Time—than to beg, that a Representation of this Office may be made from the Commander in Chief, to the honble Continental Congress who I am inform’d were intirely unacquainted with the Business of this Department, especially in an American Army—The Information they may receive from your Excellency on this Subject will doubtless prevail with them to affix a Salary something more adequate to the Service. Should they not I shall be under a Necessity of begging your Excellency’s Permission to resign an Employment, The Duties of which leave me without an Hour to call my own, & the Pay of which will not afford a Maintenance. I am with profound Respect Your Excellency’s most obt hum. Servt

Wm Tudor

